DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2020-007076, filed on 01/20/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/2021, 12/22/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest in combination of steps as recited in the Applicant’s independent claims as amended, in response to an original document, calculating an original document's first hash value by using the original document; in response to the calculating of the first hash value, calculating an original document's second hash value by using the first hash value; in response to obtaining of a first modified version document modified from the original document, calculating a first modified version's first hash value by using the first modified version document; in response to the calculating of the first modified version's first hash value, calculating a first modified version's second hash value that is a hash value obtained by combining the first modified version's first hash value and the original document's second hash value; in response to obtaining of a second modified version document by modifying the first modified version document, calculating a second modified version's first hash value that is a hash value for the second modified version document; in response to the calculating of the second modified version's, calculating a second modified version's second hash value that is a hash value obtained by combining the second modified version's first hash value and the first modified version's second hash value; and transmitting information to a second computer system to cause the second computer to verify the validity of the second modified version's second hash value by using the information, the information including the original document's first hash value, the first modified version's first hash value, and the second modified version's first hash value.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987. The examiner can normally be reached 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498